       Case 1:18-cv-04438-AT-BCM Document 247 Filed 04/08/20 Page 1 of 2



      quinn emanuel trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7228

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                             lukenikas@quinnemanuel.com


April 8, 2020


VIA ECF
Honorable Barbara Moses
United States District Court
Southern District of New York
New York, New York 10007

Re:     Morgan Art Foundation Ltd., v. McKenzie, et al., 18 Civ. 04438 (AT); Morgan Art
        Foundation Ltd, et al. v. Brannan, 18 Civ. 08231 (AT)

Dear Judge Moses,

         I write on behalf of Plaintiffs Morgan Art Foundation Ltd. (“MAF”), Figure 5 Art LLC,
Shearbrook (US), LLC, RI Catalogue Raisonné LLC, and Simon Salama-Caro (“Plaintiffs”), and
jointly with counsel for Michael McKenzie, American Image Art (“AIA”), Jamie Thomas, and
James Brannan as Personal Representative of the Estate of Robert Indiana (the “Estate”), in
accordance with paragraph 2 of Your Honor’s January 15, 2020 Order (ECF No. 211),1 to update
Your Honor on the progress of discovery to date as well as the progress of the parties’ settlement
efforts.

        Document Discovery:

       Document discovery remains ongoing. Plaintiffs’ counsel and counsel for the Estate have
conferred extensively in an effort to resolve disputes regarding outstanding document requests
served upon Plaintiffs by the Estate, and Plaintiffs have agreed to make best efforts to produce
additional records no later than May 8, 2020.

       On March 17, 2020, counsel for AIA served a Third Request for Production of Documents
upon the Estate, and a Second Request For Production of Document upon Jamie Thomas. Thomas
and the Estate will respond to these Requests no later than April 16, 2020, and will produce
additional responsive documents, if any, on a rolling basis.


1
  “ECF No.” refers to docket entries in Morgan Art Foundation Ltd. v. McKenzie, et al., No. 18-
4438-cv (S.D.N.Y.).

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
      Case 1:18-cv-04438-AT-BCM Document 247 Filed 04/08/20 Page 2 of 2




       Counsel for AIA and McKenzie continue to communicate with counsel for Plaintiffs
regarding certain limited disputes regarding the parties’ discovery requests. The parties will
promptly raise with the Court any issues they are unable to resolve through their continuing
negotiations.

       Requests for Admission:

       In accordance with Paragraph 4 of Your Honor’s January 15, 2020 Order, on March 16,
2020, MAF served Requests for Admission on Thomas, the Estate, and McKenzie and AIA. That
same day, Thomas served Requests for Admission on MAF, and the Estate served Requests for
Admission on MAF, Figure 5 Art LLC, Shearbrook (US), LLC, RI Catalogue Raisonné LLC, and
Simon Salama-Caro. Responses to all Requests for Admissions are due to be served April 15,
2020.

       Depositions:

        On February 25, 2020, the Estate, Plaintiffs, and Thomas took the deposition of a corporate
representative for non-party Artists Rights Society. Additional depositions planned for March and
early April 2020 had to be adjourned due to the coronavirus outbreak, and the parties are working
collaboratively on a schedule for the remaining party and non-party depositions, which may
require the parties to request that the Court extend current discovery deadlines.

       Settlement Efforts:

       As Your Honor is aware, the parties participated in mediation in late-November 2019. That
mediation resulted in the settlement and dismissal of claims between Thomas and the Estate. There
has been no demand presented by Plaintiffs to McKenzie and AIA for settlement. The parties have
not otherwise resolved their claims.



Respectfully submitted,
/s/ Luke Nikas
Luke Nikas




                                                2
